Title: To James Madison from James Monroe, 3 September 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Sepr. 3. 1786.
In my last I advis’d you of the point to wh. seven States had brought the business. After repealing the instruction in part, entering the repeal affirmatively, setting aside a motion requiring the sense of Congress whether the repeal was valid so as to give a new instruction by 7. States, by the previous question, & passing an order to prevent our moving it again untill they shod. have the same number of States on the floor, on their part the thing was complete. I inform’d you also of our propositions & the number of States for them. It was on friday last that they clos’d the business. It has been propos’d by some of the gentn. on ours to notify Mr. Jay of the opinion of the 5. States but I think we shall not do this. He is possess’d of course of our sentiments in the official way; to communicate them otherwise than thro the journals might have an intemperate & factious appearance. We have as yet done nothing but under the constitution & almost in all cases the rules of the house, nor shall we I apprehend. Some gentn. on their side hinted their determination to withdraw if the question shod. be brought on as to the validity of the repeal. Whether we shall take any other step is undecided. I doubt the propriety of so doing further than moving for permission to transmit copies of the journals to the States for their information & to obtn. instructions to their delegations. I shod. suppose the Secry. wod. not proceed untill he finds himself supported by the States to whom the 7. delegations belong. Upon Jersey & Pena. then it rests. To engage their leading men is now the object. Most probably he has already consulted them but his consultations & those of his party I doubt not have been founded on partial representations. To remove their impression a view of the journals may be necessary. I consider the party especially Jay & the principal advocates as having gone too far to retreat. They must either carry the measure or be disgrac’d (as the principal already hath been by the vote of 5. States), & sooner than suffer this they will labour to break the Union. I therefore suspect they have been already (and indeed have too much reason for my suspicions) intriguing with the principal men in these States to effect that end in the last resort. They have even sought a dismembermt. to the Potowmack & those of the party here have been sounding those in office thus far. To defeat the measure therefore completely we must follow their mov’ments & counteract them every where, advise the leading men of their designs, the purposes they are meant to serve &c, and in event of the worst extremity prepare them for an union with the southern States. I fear some of those in Pena. will have a contrary affection—but it must be remov’d if possible. A knowledge that she was on our side wod. blow this whole intrigue in the air. To bring this abt. therefore is an important object to the Southern interest. If a dismembermt. takes place that State must not be added to the eastern scale. It were as well to use force to prevent it as to defend ourselves afterwards. I consider the convention of annapolis as a most important aera in our affrs. The Eastern men be assur’d mean it as leading further than the object originally comprehended. If they do not obtain that things shall be arrang’d to suit them in every respect, their intrigues will extend to the objects I have suggested above. Pena. is their object. Upon succeeding or failing with her will they gain or lose confidence. I doubt not the emissaries of foreign countries will be on the ground. In short I do consider this convention as requiring your utmost exertions, in the change things will infallibly take, as well to obtain good as to prevent mischief. Mr. Randolph will I hope devote himself to the publick upon this occasion & not suffer himself to be taken off by his professional pursuits before the convention dissolves. I write you freely without the cover of a cypher knowing you have not yours with you. Indeed I fear nothing to the publick or myself from a publication, for I am satisfied if the publick were acquainted with the conduct of these unworthy servants their consequence wod. be of but short duration. Prevail I beg of you on Colo. Mason to attend the convention. It will give him data to act on afterwards in the State. Very sincerely I am yr. friend & servt.
Jas. Monroe
I have always consider’d the regulation of trade in the hands of the U S. as necessary to preserve the Union. Without it, it will infallibly tumble to pieces. But I earnestly wish the admission of a few additional States into the confederacy in the southern scale.
